BARRETT, Senior Circuit Judge,
with whom TACHA and BALDOCK, Circuit Judges, join, dissenting:
Four black plaintiffs brought this 42 U.S.C. § 1983 lawsuit alleging that, motivated by racial discrimination, two white police officers serving the City of Aurora, in response to a late evening noise complaint, entered the residence of appellee Perkins and there assaulted, battered, bruised and falsely arrested plaintiffs. Sued were the City of Aurora, its Mayor and City Council and the two Aurora police officers. The plaintiffs charged that the police officers’ alleged intentional racially discriminatory actions were in accord with customs and policies of the City of Aurora, its Mayor and City Council, which “permitted its officers to beat, batter, bruise and abuse its black citizens____” (R., Yol. I, pp. 4, 9.) The facts were in sharp dispute. The police officers contended that it was they who were subjected to assault and battery at the hands of plaintiffs. Plaintiffs sought injunctive and declaratory relief and $2 million in damages, compensatory and punitive.
At the close of plaintiffs’ case-in-chief, and upon motion for directed verdict, the City of Aurora, the Mayor and City Council were dismissed from the suit. We have held that “a directed verdict is justified ‘only if the proof is all one way or overwhelmingly preponderant in favor of the movant as to permit no other rational conclusion.’ ” Kiner v. Northcutt, 424 F.2d 222, 223 (10th Cir.1970). Furthermore, and significantly, the court eliminated injunctive and declaratory relief from plaintiffs’ case. Appellees do not challenge those rulings. Thus, the case went forward only and exclusively for jury determination of the damages liability issue. The only real relief ever sought by the plaintiffs in this case was $2 million in damages, both compensatory and punitive. That was the posture of plaintiffs’ case at all times.
The plaintiffs’ complaint alleged the following “unlawful practices”: The City of Aurora was intentionally engaged in unlawful deprivation of rights of black persons by utilizing its police department to commit assaults and batteries upon black persons, to invade the privacy of black persons, to unlawfully arrest black persons and by refusing “to accord to black persons any respect for their rights as human beings and as citizens of the United States.” Plaintiffs’ Complaint, Par. 7. The complaint alleged that the defendant police officers (1) “invaded” the privacy of plaintiffs’ home on the evening of May 26, 1979, and (2) while in the home “battered, bruised and assaulted” the plaintiffs and (3) further subjected plaintiffs to “outrageous conduct,” placed plaintiffs in “grave fear and mental anguish” and “in fear of grave bodily harm or loss of life.” These allegations, if supported by the evidence in the eyes of the jury, could have resulted in a substantial monetary award. But these allegations did not stand up against the defendants’ testimony. The police officers testified that it was they who had been subjected to assaults and batteries at the hands of the plaintiffs. It was in this context that the jury returned a compensatory damages award of $1.00 to only two of the four plaintiffs.
The majority opinion states that “the amount of monetary damages in the present case was less important than the judgment against the officers’ conduct” in vindication of plaintiffs’ civil rights and “its message to the police department.” Opinion, p. 1550. What civil rights of the plaintiffs were violated? What sort of vindication is indicated by virtue of a $1.00 award? It cannot be seriously contended that the *1552jury believed that these plaintiffs were subjected to assault and battery, false arrest and outrageous conduct. What, then, is the “message” the trial court and this court are conveying to the City of Aurora police officers? The question defies a logical, reasonable answer. It was not answered by the district court, except in general, undefined platitudes. If the police officers did wrong, they are left groping for guidance and direction.
This suit was at all times aimed solely at monetary damage relief. It utterly failed in that regard. Even so, the trial court erroneously refused to consider the fact that plaintiffs Fulton and Perkins recovered only the $1.00 nominal damage award in fixing plaintiffs’ § 1988 attorney fee award.1
In Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), the Supreme Court made it clear that in determining a § 1988 fee award “[T]he extent of a plaintiff’s success is a crucial factor,” id. at 440, 103 S.Ct. at 1943 (underlining supplied) and “[wjhere the plaintiff achieved only limited success, the district court should award only that amount of fees that is reasonable in relation to the results obtained.” Id. Here, the district court did not explain how the award of attorney fees of $12,500 was reasonable in light of the $1.00 nominal damage award to two of the four plaintiffs, well knowing that monetary relief was the only possible relief available on the evidence. The need for such an explanation was clearly spelled out in Marek v. Chesny, 473 U.S. 1, 105 S.Ct. 3012, 87 L.Ed.2d 1 (1985). The Supreme Court there said:
Section 1988 encourages plaintiffs to bring meritorious civil rights suits____ Section 1988 authorizes courts to award only “reasonable” attorney’s fees to prevailing parties. In Hensley v. Eckerhart, supra, we held that “the most critical factor” in determining a reasonable fee “is the degree of success obtained.” Id. [461 U.S.] at 436 [103 S.Ct. at 1941]. We specifically noted that prevailing at trial “may say little about whether the expenditure of counsel's time was reasonable in relation to the success achieved.” Ibid.
473 U.S. at 11, 105 S.Ct. at 3018.
The plaintiffs in this case failed to present any evidence in support of their prayer for injunctive or declaratory relief. There was no evidence of any unconstitutional policy or custom against blacks. The plaintiffs’ evidence totally failed to support their allegations that the City of Aurora, its Mayor and City Council and its police department conspired to deny blacks any constitutional rights, let alone the right to be free from assaults, batteries and false arrests allegedly practiced upon them. The district court granted the motion for directed verdict made by the City, the Mayor and the City Council at the close of the plaintiffs’ case-in-chief because there was no evidence to support any of the plaintiffs’ civil rights allegations lodged against those defendants. Those allegations were in fact groundless and frivolous. The only relief the plaintiffs could have obtained based upon their evidence was damages, and then only against the individual police officers.
If in fact the jury had believed the testimony of the plaintiffs to the effect that they had been assaulted, beaten, bruised, subjected to outrageous conduct and false arrest by the police officers, certainly a substantial award of monetary damages would have been made. The jury was not confronted with the problem of fixing a damage award for deprivation of the plaintiffs’ rights of free speech or due process. Had the jury believed that these plaintiffs had been assaulted, beaten, bruised and falsely arrested by the police officers the injury was readily ascertainable in money damages just as awards are made in common law tort actions. The $1.00 nominal *1553damage award tells us only that the two police officers did something improper but insignificant in terms of the allegations lodged.
The attorney fee award in this case is 6,225 times greater than the nominal damages awarded the two plaintiffs. If there were significant constitutional principles at stake in this case requiring monetary vindication, obviously the plaintiffs failed to so impress the jury. Nothing in this record indicates what “important civil and constitutional rights that cannot be valued in monetary terms,” City of Riverside v. Rivera, 477 U.S. 561, 106 S.Ct. 2686, 91 L.Ed.2d 466 (1986), were involved here. Furthermore, neither the district court nor the majority opinion have identified any important civil and constitutional rights vindicated by the $1.00 nominal damage awards in this case. Why? Because to do so necessarily means that the evidence must support the allegations that the police officers assaulted, beat, bruised and falsely arrested the plaintiffs. The $1.00 nominal damage award tells us in clear sounding language that the jury did not so find.
The City of Riverside v. Rivera case, unlike the case at bar, clearly served the “public interest.” There, a large group of police officers entered a residence where a party was going on and, without arrest or search warrants, arrested the plaintiffs, who were Mexican Americans. Suit was brought under 42 U.S.C. § 1983 for damages, and for declaratory and injunctive relief to prevent further “discriminatory harassment against Mexican Americans.” The jury returned 37 individual verdicts against the City and five police officers. The plaintiffs did not pursue their request for injunctive and declaratory relief, but the district court made it clear that had the plaintiffs asked for it, such relief would have been granted. The court entered judgment in the amount of $33,350 representing compensatory and punitive damages. Thereafter, the court awarded plaintiffs’ attorneys fees in amount of $245,-456.25. In upholding this award, the Supreme Court held that a § 1988 attorney fee award need not be proportionate to the damages awarded, although “results obtained” are a critical factor. In this regard, the court emphasized that the “public interest” had been served in preventing further discriminatory harassment of Mexican Americans. The district court found that the police officers’ acts were motivated by a general hostility to the Chicano community and that the lawsuit was necessary to stop the unlawful institutional behavior involved in the case. In sharp contrast, no public interest has been identified by the district court or by the majority opinion in the case at bar. Significantly, in City of Riverside, Justice Powell, concurring, observed that where the suit is for private damages, the court must be guided by the success achieved.
I do not contend that there must be a yardstick guiding the district court in the allowance of attorney fees under § 1988. Here, however, the district court refused to consider the “success achieved” factor in this suit for damages even though the plaintiffs had won only nominal damages.2 *1554This was clearly wrong. The trial court erroneously relied upon the following dictum in Ramos v. Lamm, 713 F.2d 546, 557 (10th Cir.1983):
Some courts have reduced fees when the thrust of the suit was for monetary recovery and the recovery was small compared to the fees counsel would have received if compensated at a normal rate for hours reasonably expended. We reject this practice.
The dictum in Ramos v. Lamm, which was the cornerstone of Judge McKay’s dissenting opinion in Nephew v. City of Aurora, 766 F.2d 1464, clearly conflicts with express language in Hensley v. Eckerhart and City of Riverside v. Rivera. Significantly, Judge McKay does not cite to Ramos v. Lamm in his opinion for the en banc court, even though it was the basis for his dissent from the original panel opinion in this case and even though the district court stated that it was guided and governed by Ramos v. Lamm. (R., Vol. II, pp. 2, 8, 9.)
This case should be remanded to the district court as directed by a panel of this court in Nephew v. City of Aurora, supra, where we said:
By this holding we do not imply that an award of nominal damages necessarily means that a corresponding fee award must also be nominal. However, where, as here, a plaintiff seeks substantial damages but wins only nominal damages, the award must be reduced to account for the plaintiffs’ very limited success.3
766 F.2d at 1467.

. “With respect to the amount of the award, I am governed by the Tenth Circuit opinion [Ramos v. Lamm, 713 F.2d 546 (10th Cir.1983) ] ... I also agree with it ... It is not really so much how much money a jury decides to give ... to award ... as it is a determination in the court of law by a jury as to who was right under the circumstances, and labeling in this case the conduct of the police, these two police officers as it relates to these two plaintiffs who did prevail at trial, that in this circumstance the police were wrong. That’s important." (R., Vol. II, p. 8.)


. Most circuits agree that in a case where a constitutional violation is specifically identified (unlike the instant case) and a party is awarded nominal damages, such a party is in fact a prevailing party for attorney fee award purposes. Ganey v. Edwards, 759 F.2d 337 (4th Cir.1985) (Failure to award any actual or nominal damages did not prevent prisoner, who had been denied meaningful access to the courts, from being the "prevailing party” entitled to costs and attorney fees); Fast v. School Dist., 712 F.2d 379 (8th Cir.1983), rehearing en banc, 728 F.2d 1030 (8th Cir.1984) (Discharged teacher awarded $1.00 in nominal damages for specific showing of deprivation of property without due process of law in a class action is a "prevailing party" under 42 U.S.C. § 1988); Skoda v. Fontani, 646 F.2d 1193 (7th Cir.1981) (Plaintiffs who won jury verdict of $1.00 in a 42 U.S.C. § 1983 action were "prevailing parties” entitled to awards under § 1988 where court makes a positive finding of a violation of civil rights); Huntley v. Community Sch. Bd. of Brooklyn, 579 F.2d 738 (2nd Cir.1978) (In civil rights action in which plaintiff recovered nominal damages of $100.00 for denial of procedural due process while conceding that termination of his employment was justified, there was no abuse of discretion in concluding that plaintiff at most won a "moral victory" of insufficient magnitude to warrant an award of attorney fees under 42 U.S.C. § 1988); and Burt v. Abel, 585 F.2d 613 (4th Cir.1978) (The fact that plaintiff, a teacher discharged without notice or hearing constitut*1554ing denial of procedural due process, may prevail on the merits yet recover only nominal damages shall in no way diminish his eligibility for attorney's fees under § 1988, though it is one of the factors properly to be considered on the amount of such award.)